Citation Nr: 1031581	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1961 to June 1965 
and from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  
The Veteran testified at a Board hearing at the RO in July 2010 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.


FINDING OF FACT

Bilateral tinnitus was not manifested during service and is not 
otherwise causally related to service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through a VCAA letter dated September 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in September 2007 prior 
to the initial unfavorable decision in March 2008.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the September 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist at the Hearing

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issue as entitlement to service connection 
for bilateral tinnitus.  The VLJ also discussed the requirements 
of service connection that were not met in prior determinations 
including exposure to noise or an incident during service and 
either continuity of symptomatology or a medical nexus opinion 
relating the Veteran's current disability to service.  The 
representative and the VLJ then asked questions to ascertain 
whether the Veteran's disability began during service or is 
causally related to service.  In addition, the VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  The VLJ specifically asked 
the Veteran about any treatment for his tinnitus.  He ascertained 
that the Veteran received no further treatment and all treatment 
records are associated with the claims file.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's contentions regarding the relationship between his 
current tinnitus and service.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that any error in notice 
provided during the Veteran's hearing constitutes harmless error 
because the Veteran and his representative have demonstrated 
actual knowledge of what is necessary for service connection to 
be granted, and there is no indication of other evidence 
available that would allow the claim to be granted.

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded a VA examination in February 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiner and the examination 
reports set forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran's report of medical history in June 1961 indicated 
that he had no experienced hearing loss or ear trouble.  The 
Veteran's ears were noted as clinically normal on the June 1961 
report of medical examination.  Service treatment records are 
silent regarding any complaints of tinnitus.  On the June 1965 
separation report of medical examination, an examiner again noted 
the Veteran's ears as clinically normal.  In February 1968, the 
Veteran indicated that he had not experienced any hearing loss 
but did indicate that he had experienced ear, nose, or throat 
trouble.  The examiner described the Veteran's ear, nose, or 
throat trouble as sore throats in the past and cystectomy of the 
right ear, but at no point noted any complaints of tinnitus.  The 
August 1968 report of medical history was negative for a report 
of hearing loss or ear trouble.  The examiner noted the Veteran's 
ears as clinically normal in August 1968.  The June 1970 report 
of medical history was negative for any report of hearing loss 
but did indicate that the Veteran had experienced ear, nose, or 
throat trouble.  The examiner addressed this complaint noting 
frequent tonsillitis, without any note of tinnitus.  The 
Veteran's June 1970 separation examination showed clinically 
normal ears.  

The Veteran was afforded a medical examination for disability 
evaluation in April 1978 in connection to a claim of service 
connection.  The Veteran did not report any tinnitus.  The 
examiner performed a thorough physical and noted normal ears with 
no discharge and no hearing loss.  

The Veteran attended an audiology consult in September 2007.  At 
that time, the Veteran reported military noise exposure and long 
term hearing loss, but he denied tinnitus.  

The Veteran first reported tinnitus during a VA audiological 
examination in February 2008.  The examiner opined that tinnitus 
was less likely as not related to service.  The examiner noted 
that tinnitus was not mentioned anywhere else in the Veteran's 
claims file and is therefore not considered service related.  

The Board acknowledges that the Veteran testified during his July 
2010 hearing before the Board that he has had tinnitus 
continuously since service.  In adjudicating a claim, the Board 
must assess the competence and credibility of the Veteran.  The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).   
The Board finds that although the Veteran is competent to testify 
as to tinnitus, his testimony is not credible.  The Veteran's 
current account differs from the remaining evidence in the claims 
file, including statements he has made to health care providers 
over the years since his discharge from service.  The Veteran's 
service treatment records show no evidence of tinnitus during 
service.  The Veteran's ears were deemed clinically normal upon 
separation from service.  He reported no tinnitus during a 
general medical examination in April 1978 and denied tinnitus 
during audiological consults and treatment from September 2007 to 
December 2007.  In weighing the conflicting statements the 
Veteran has provided to health care providers concerning 
continuity of symptomatology, the point in time in which the 
statement was made is important, because a recounting of an event 
which is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  Thus, 
the contemporaneousness of the negative service treatment records 
and the April 1978 medical examination is significant.  
Furthermore, because the Veteran was seeking medical treatment 
for audiological problems from September 2007 through December 
2007, it seems likely that he would report these events carefully 
and accurately, so that the treating physicians would have a 
fully-informed history of the symptoms and provide appropriate 
treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).

The first complaint of tinnitus in the Veteran's medical records 
came during the Veteran's February 2008 VA examination in 
relation to his claim of service connection.  At that time, when 
the Veteran presented with that symptom, he was seeking VA 
benefits, and not simply medical treatment.  The Board is of 
course cognizant of possible self interest which any Veteran has 
in promoting a claim for monetary benefits.  The Board may 
properly consider the personal interest a claimant has in his or 
her own case, but the Board is not free to ignore his assertion 
as to any matter upon which he is competent to offer an opinion.  
See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  However, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as evidence 
of whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent disability 
which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Again, there is no doubt that the Veteran is competent to relate 
the onset of symptoms as he remembers it.  Thus, his competency 
is not at issue with regard to recounting these details.  Rather, 
it is his credibility which the Board finds is lacking.  In this 
case, there exists very powerful conflicting evidence, including 
normal medical examinations during service and after service and 
the lack of reported tinnitus during audiological consults post-
service.  In sum, the credible evidence indicates that the 
Veteran was discharged from the service with a pertinently normal 
discharge examination, and that symptoms of tinnitus did not 
appear until more than 30 years after discharge.  Thus, in-
service chronicity and continuity of symptomatology are not 
demonstrated.

Regarding nexus, the Veteran was afforded a VA examination in 
February 2008.  The examiner opined that tinnitus is less likely 
than not related to service based on the lack of evidence showing 
tinnitus during service or for over 35 years after service.  
While the Veteran may believe that the current disorder is 
related to service, as noted above, the Board finds that his 
testimony is not credible on this point.

As there is no demonstration of in-service chronicity or 
continuity of symptomatology, and as the credible opinion 
evidence weighs against the claim, the Board concludes that 
service connection for tinnitus is not in order.  Therefore, the 
Board finds that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


